Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “general” in claim 2, “approximately” in claim 8, and “relatively” in claim 9 are relative terms which renders the claim indefinite.  The terms “general”, “approximately”, and “relatively” are not defined by the respective claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In order to expedite prosecution, the terms “general”, “approximately”, and “relatively” are construed as how they might be reasonably interpreted by a person having ordinary skill in the art.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (WO 2011/073603, “Hall”).

Regarding claim 1, Hall anticipates A combined cable trough and walkway (1) comprising a trough (200a) and a lid (Figs. 1, 4-5, 7-8, pg. 9, lines 19-23; first and second walkway base sections 12 comprising a trough 10 and lids 50, 60 form a walkway), 
the trough (200a) comprising two trough units (200) arranged to be coupled together end to end to form the trough (200a) (Figs. 1, 4-5, 8, pg. 10, lines 25-28; a plurality of base sections 12 are coupled together end to end to form the trough).

Regarding claim 2, Hall anticipates the direction of the end to end connection of the trough units (200) corresponds to the general direction and length of the walkway (Fig. 8, pg. 10, lines 25-28; the direction of the end to end connection of the base sections 12 corresponds to the general direction and length of the walkway).

Regarding claim 3, Hall anticipates the two trough units (200) are identical (Figs. 1, 4-5, 8, pg. 9, lines 19-23; first and second walkway base sections 12 are identical).

Regarding claim 4, Hall anticipates the lid comprises two identical lid sections (100) (Figs. 1, 4-5, 8, pg. 9, lines 19-23; the lids 50, 60 are identical).

Regarding claim 5, Hall anticipates a connection between the two trough units (200) is different to a connection between two adjacent troughs (200a) (Figs. 1, 2-4, 8, pg. 9, lines 19-23; pg. 7, lines 1-6, pg. 10, lines 29-35; the connection between two base sections 12 is formed by the connection of the coupling projections 26, 36 and the coupling recesses 27, 37, which is different from the connection between the sub-channels 16a, 16b).

Regarding claim 6, Hall anticipates the connection between two adjacent troughs (200a) comprises a pair of complementary male (205) and female (207) connectors (Figs. 1, 2-4, 8, pg. 9, lines 19-23; pg. 10, lines 29-35; the connection between two base sections 12 is formed by the connection of the coupling projections 26, 36 and the coupling recesses 27, 37, which are complementary male and female connectors).

Regarding claim 9, Hall anticipates each lid section tapers from a relatively thick edge to a relatively thin edge (Fig. 7, pg. 9, lines 19-23; each lid section 50, 60 tapers from a relatively thick edge to a relatively thin edge).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, as applied to claim 6, above.

Regarding claim 7, Hall discloses the claimed invention as applied to claim 6, above.
Hall does not explicitly disclose the connection between two adjacent troughs (200a) permits movement.
Hall, page 2, lines 28-31, discloses the projection and recess are engaged so as to “restrict relative movement” between the walkway sections.  Hall does not disclose that the relative movement is excluded or eliminated.  Furthermore, Hall discloses the cable conduit and walkway is provided alongside a railway track, to which a person of ordinary skill would understand that a railway track has slight curvatures, therefore a walkway that is provided alongside the railway track would include the slight curvatures.  As such, a person of ordinary skill would interpret Hall’s teachings that the engagement of the projection and recess, which restricts or limits its relative movement, results in a some movement.  Thus, a person of ordinary skill in the art would predictably reason that the claimed “permits movement” are obvious limitations in view of Hall’s teachings.  

Regarding claim 8, Hall discloses the claimed invention as applied to claim 7, above.
Hall does not explicitly disclose wherein the movement between the adjacent troughs (200a) is approximately 2 degrees from a notional straight line connecting a centre line of the adjacent troughs.
As discussed above in claim 7, Hall, page 2, lines 28-31, discloses the projection and recess are engaged so as to “restrict relative movement” between the walkway sections.  Hall does not disclose that the relative movement is excluded or eliminated.  Furthermore, Hall discloses the cable conduit and walkway is provided alongside a railway track, to which a person of ordinary skill would understand that a railway track has slight curvatures, therefore a walkway that is provided alongside the railway track would include the slight curvatures.  As such, a person of ordinary skill would interpret Hall’s teachings that the engagement of the projection and recess would predictably restrict or limit the relative movement to approximately 2 degrees from a notional straight line connecting a center line of adjacent troughs.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847